Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Hubert E. Seaton, Jr., Appellant                      Appeal from the County Court at Law No. 1
                                                       of Smith County, Texas (Tr. Ct. No. 001-
 No. 06-19-00228-CR         v.                         80910-17).        Memorandum Opinion
                                                       delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Hubert E. Seaton, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED DECEMBER 5, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk